UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-K (Mark one) ☒ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2016 OR ☐ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file numbers: 000-24477 DIFFUSION PHARMACEUTICALS INC. (Exact name of Registrants as specified in their Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 30-0645032 (I.R.S. Employer Identification Number) 2020 Avon Court, #4
